18 Ill. App.3d 617 (1974)
310 N.E.2d 391
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
JOHN H. GREER, JR., Defendant-Appellant.
No. 72-351.
Illinois Appellate Court  Fifth District.
April 4, 1974.
*618 Robert E. Farrell, Deputy Defender, of Mt. Vernon (Richard E. Cunningham, Assistant Appellate Defender, and Anthony J. Coultas, Senior Law Student, of counsel), for appellant.
Michael J. Henshaw, State's Attorney, of Harrisburg, for the People.
Abstract of Decision.
Judgment reversed.